Title: Sartine to the American Commissioners: Two Letters, 13 January 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


I.
A Versailles le 13. Jer. 1779.
J’ai reçu, Messieurs, la lettre que vous m’avez fait l’honneur de m’écrire le 2. de ce mois. Je sais que vous chargés vos Agens dans differens Ports du Royaume de fournir aux prisonniers Americains echapés, ou revenant d’angleterre, les objets dont ils peuvent avoir besoin à leur arrivée; mais il ne paroit pas que vous ayez donné des ordres dans aucun des ports de Normandie, et je suis instruit qu’il s’est presenté dans ce Departement quelques Prisonniers qui ont reclamé des Secours. Il me paroit necessaire que vous prenniez à cet égard les Precautions générales que vous croyez convenables, Je vous ferai passer les comptes de la Depence qui peut avoir été faite jusqu’au dernier Decembre.
J’ai donné ordre dans tous les Ports de recevoir les Prisonniers Anglois qui y seront conduits par les Sujets des Etats Unis, de les tenir dans les Prisons destinées aux Prisonniers et de leur fournir la ration ordinaire. Il sera tenu un Etat particulier de cette Depense; vous pouvez en Consequence, Messieurs, donner des Ordres à vos Agens dans tous les Ports de remettre ces Prisonniers à leur arrivée à la Disposition des Intendans Commissaires generaux et officiers des Classes.
J’ai l’honneur d’être avec une Consideration tres distinguée, Messieurs vos tres humble et très obeissant serviteur
(signé) De Sartine
Mrs. Les Deputés des Etats Unis.
 
II.
Versailles le 13. Janvier 1779.
Mr. Le Prince de Lambesc, Messieurs, me marque qu’il est obligé d’envoyer en Irlande les nommes Villeneuve piqueur, Aumont et Zilman Palfraniers de la Grande Ecurie du Roy, pour y achetter des chevaux pour le Service de sa Majesté. En conséquence, je vous prie, Messieurs, de vouloir bien m’envoyer un Passeport ou une recommandation de votre part, afin que les Corsaires des Etats unis laissent librement passer trente chevaux d’Irlande destinés pour le Service du Roi. J’ignore le nom du Capitaine et du Bâtiment, et je vous prie de vouloir bien le laisser en blanc.
J’ai l’honneur d’être avec la consideration la plus distinguée, Messieurs, Votre très humble et très obeissant Serviteur
(signé) De Sartine
Mrs. Les Deputés des Etats Unis.
